Citation Nr: 0500356	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than August 8, 2003, 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The veteran testified before the undersigned 
at a hearing held in Washington, DC in September 2004.


FINDINGS OF FACT

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities was 
denied in a June 2001 rating decision; the veteran was 
notified of this decision and of his appellate rights with 
respect thereto later in June 2001.

2.  In response to his notice of disagreement with the June 
2001 rating decision, the veteran in December 2002 was issued 
a statement of the case addressing entitlement to a TDIU.

3.  Thereafter, no further communication was received from 
the veteran or any representative addressing the issue of 
entitlement to a TDIU until August 8, 2003.

4.  A February 2004 rating decision granted entitlement to a 
TDIU, effective August 8, 2003.

5.  It is factually ascertainable that the veteran's PTSD 
precluded employment in the year prior to the August 8, 2003, 
date of claim.



CONCLUSIONS OF LAW

1.  The June 2001 rating decision, which in pertinent part 
denied entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2004).

2.  The criteria for an effective date of August 8, 2002, for 
a grant of a total disability rating based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In response to an August 2003 request for assignment of a 
TDIU, the veteran was specifically advised by VA, via an 
October 2003 correspondence, of what information and evidence 
was necessary to substantiate his claim, and informed as to 
what evidence VA would obtain on his behalf and of what 
evidence he was responsible for submitting.  The August 2003 
correspondence also suggested submitting any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Thereafter, a February 2004 rating decision 
granted entitlement to a TDIU, assigning an effective date 
therefor of August 8, 2003.  The record reflects that the 
veteran was provided with notice of the February 2004 rating 
decision, and was provided with a statement of the case in 
May 2004 which notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision. 

The Board notes that while the veteran was not specifically 
provided with the notice contemplated under 38 U.S.C.A. 
§ 5103(a) with respect to the earlier effective date issue, 
he was provided with 38 U.S.C.A. § 5103(a)-compliant notice 
with respect to the claim for a TDIU which ultimately led to 
the instant appeal.  The Board therefore finds that further 
notice under 38 U.S.C.A. § 5103(a) is not required.  See 
VAOPGCPREC 8-2003. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the October 2003 correspondence adequately 
notified the veteran as to which evidence would be obtained 
by him and which evidence would be retrieved by VA.  It is 
clear from submissions by and on behalf of the veteran that 
he is fully conversant with the legal requirements in this 
case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Factual background

Service connection for skin disability was granted in 
November 1973, and evaluated as 10 percent disabling.  In 
April 1974 the evaluation assigned the skin disorder was 
increased to 30 percent disabling; the 30 percent rating has 
remained in effect since that time.

A May 1996 rating decision granted service connection for 
post-traumatic stress disorder (PTSD); the disability was 
evaluated as 10 percent disabling.  In January 1998 the 
evaluation assigned the PTSD was increased to 50 percent, 
effective June 30, 1997, based in part on the report of an 
October 1997 VA examination showing that the examiner 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 35 and concluded that the veteran was totally 
disabled on account of PTSD, substance abuse, and 
homelessness.  The combined disability rating for the 
veteran's service-connected disorders was 70 percent, 
effective June 30, 1997.  

Received in May 1998 was a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) filed by the veteran.  On this form the 
veteran contended that his PTSD rendered him unemployable.

The report of an October 1999 VA examination diagnosed PTSD, 
assigned a GAF score of 43, and concluded that the veteran 
was demonstrably unable to obtain or retain employment, 
essentially based on his PTSD symptoms.  VA treatment records 
through November 2001 show that the veteran's PTSD was 
largely considered the primary factor involved in his 
unemployability.

In a June 2001 rating decision, entitlement to a TDIU was 
denied on the basis that the veteran's unemployability was 
secondary to nonservice-connected impairment (namely, 
substance abuse).  The rating decision also denied 
entitlement to an increased disability rating for PTSD.  The 
veteran was notified of this decision and of his appellate 
rights with respect thereto later in June 2001.

In September 2001 the veteran expressed disagreement with the 
June 2001 denial of a TDIU.  A May 2002 rating decision 
thereafter proposed to sever service connection for PTSD.  
That rating decision also denied entitlement to a TDIU on the 
basis that the veteran would not meet the schedular criteria 
for the award of TDIU if service connection for PTSD were 
severed, and additionally because the veteran's service-
connected disabilities themselves did not render him 
unemployable; the rating decision also specifically concluded 
that the veteran was not entitled to the award of a TDIU on 
an extraschedular basis.  The VA correspondence providing 
notice of the May 2002 rating decision made clear that the 
denial of a TDIU was based on the absence of evidence showing 
that service-connected disability was responsible for the 
veteran's unemployment.

On December 12, 2002, the RO issued the veteran a statement 
of the case addressing the issue of entitlement to a TDIU.  
The statement of the case included consideration of numerous 
VA treatment records submitted in December 2001 and informed 
the veteran that the requested benefit was denied on the 
basis that his unemployment was due to nonservice-connected 
disorders.

Following the December 2002 statement of the case, no further 
communication was received from the veteran or his 
representative concerning TDIU until August 8, 2003.  The 
record also shows that no additional and pertinent 
information or evidence was received until well over 60 days 
following the issuance of the December 2002 statement of the 
case.

On December 17, 2002, the RO issued a rating decision 
implementing the proposed severance of service connection for 
PTSD, effective March 1, 2003; effective on that date, the 
veteran's only service-connected disability was a skin 
disorder, evaluated as 30 percent disabling.  In January 
2003, he expressed disagreement with the proposal to sever 
service connection for PTSD.

In an April 2003 rating decision, service connection for PTSD 
was re-instated, with a 70 percent rating assigned effective 
June 30, 2001.  The combined disability evaluation for the 
veteran's disorders was 80 percent, effective June 30, 2001.

On August 8, 2003, the veteran's representative forwarded a 
statement by the veteran indicating that he was filing a 
claim for "unemployability."  In November 2003 he submitted 
a VA Form 21-8940 on which he reported that he had not been 
employed for at least five years on account of his PTSD.

In a February 2004 rating decision the RO granted entitlement 
to a TDIU, effective August 8, 2003.  The veteran disagreed 
with the effective date assigned, arguing that while he did 
not file a timely appeal of the June 2001 rating decision, he 
was emotional and distracted at the time because of the 
severing of service connection for PTSD.  He indicates that 
he believed that the severing of service connection rendered 
the TDIU issue moot, and argues that the TDIU claim should 
have been re-instated once service connection for PTSD was 
restored.

At his September 2004 hearing before the undersigned, the 
veteran testified that there were mitigating circumstances to 
excuse his failure to timely appeal the June 2001 denial of 
his TDIU claim.  Specifically, he argued that his attention 
was focused on what he believed was the more important goal 
of challenging the severance of service connection for PTSD, 
and he explained that he believed the severance of service 
connection effectively precluded his eligibility for a TDIU.  
He also stated that a proposal was made to sever the rating 
assigned his service-connected skin disorder.  He explained 
that he was experiencing psychiatric difficulties between 
December 2002 and February 2003 because of the proposed 
severance.  He argued that his TDIU claim should have been 
re-instated the moment service connection for PTSD was 
restored, as the two claims were inextricably intertwined.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  But see Harper v. 
Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (2004).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2004).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2004).

The veteran filed his initial claim for a TDIU in May 1998, 
and that claim was denied in a June 2001 rating decision.  
Later in June 2001, the veteran was notified of that rating 
decision and of his appellate rights with respect thereto, 
including the requirement that he file his substantive appeal 
within 60 days of the issuance of a statement of the case 
following a timely filed notice of disagreement.  The veteran 
did file a timely notice of disagreement, and he was issued a 
statement of the case in December 2002; he had until February 
2003 to perfect his appeal of the June 2001 rating decision.  
Thereafter, no further communication was received from the 
veteran or his representative addressing entitlement to a 
TDIU until August 2003, and this is not in dispute.

The veteran contends that the law and regulations governing 
the timely filing of an appeal from a VA rating action should 
not apply to his May 1998 claim.  He argues that he was 
emotionally upset at the time the statement of the case was 
issued in December 2002 because of the proposed severance of 
service connection, and that he was focused on what he 
believed at the time was the more important issue of re-
establishing service connection.  

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit held that, for 
the purposes of determining whether a claimant timely 
appealed to that particular court, equitable tolling is 
available where a veteran is able to show that the failure to 
file was the direct result of a mental illness that rendered 
him incapable of rational thought or deliberate decision 
making, or incapable of handling his own affairs or unable to 
function in society.  Id at 1321.  The Federal Circuit 
cautioned that a medical diagnosis alone or vague assertions 
of mental problems will not suffice.  Id.

Although the veteran undoubtedly found the severing of 
service connection for PTSD disturbing and depressing, he 
does not contend that his PTSD at any point rendered him 
"incapable of rational thought or deliberate decision 
making," or "incapable of handling his own affairs or 
unable to function in society."  Moreover, the record 
clearly shows that he was able to aggressively and 
successfully pursue his claim to re-establish service 
connection for PTSD, despite his emotional turmoil.  The 
Board also notes in passing that the record does not support 
his contention that a reduction in the evaluation assigned 
his skin disorder was considered at the time severance of 
PTSD was proposed or implemented.  The Board consequently 
finds that, even if Barrett is applicable to the time limits 
specified in 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302, the 
veteran's mental illness did not prevent him from perfecting 
an appeal of the June 2001 rating decision.

Moreover, while the veteran contends that he believed the 
decision to sever service connection for PTSD rendered his 
TDIU claim moot, and that the two issues were therefore 
inextricably intertwined, the Board points out that the June 
2001 rating decision and December 2002 statement of the case 
made clear that the basis for the denial of the TDIU claim 
was the absence of probative evidence showing that the 
veteran was unemployable on account of service-connected 
disability.  Additionally, he was specifically made aware 
that it was possible to be awarded a TDIU on an extra-
schedular basis.  In any event, regardless of the veteran's 
understanding as to the eligibility requirements for a TDIU, 
the fact remains that his TDIU claim was not, in fact, moot 
by virtue of the severing of service connection for PTSD.  
Nor was he misled by VA into believing that he could not 
perfect an appeal of the TDIU claim.

Following the issuance of the December 2002 statement of the 
case, the veteran challenged the severing of service 
connection for PTSD, but did not further address entitlement 
to a TDIU until August 8, 2003.  The Board notes that while 
the restoration of service connection for PTSD in April 2003 
could conceivably constitute additional information or 
evidence that would normally require the issuance of a 
supplemental statement of the case on the TDIU issue, by the 
time the April 2003 rating decision was issued, the period 
for perfecting an appeal of the June 2001 rating decision had 
expired.  See generally, VAOPGCPREC 9-97. 

The Board notes in passing that while a May 2002 rating 
decision again denied entitlement to a TDIU, no communication 
from the veteran or his representative was thereafter 
received within one year of notice of the decision which can 
be construed as a notice of disagreement with the denial.

In short, a timely substantive appeal was not filed with 
respect to the June 2001 rating decision denying entitlement 
to a TDIU.  The June 2001 rating decision as to that issue 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

On August 8, 2003, the veteran again filed a claim for 
entitlement to a TDIU.  As discussed previously, there is no 
other communication on file from the veteran or his 
representative between December 2002 and August 8, 2003, 
which can be considered a claim for entitlement to a TDIU.  
There is also no other document which can be construed as a 
claim, formal or informal, for a TDIU.  The Board 
acknowledges the veteran's contention that a claim for a TDIU 
should have been immediately raised upon the restoration of 
service connection for PTSD.  However, he did not express 
disagreement with the evaluation assigned his PTSD (once 
service connection was restored), and there otherwise was no 
increased rating claim pending at the time of the 
restoration.  See generally, Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); Norris v. West, 12 Vet. App. 413 
(1999).  The Board accordingly concludes, as did the RO, that 
the date of the veteran's successful claim for entitlement to 
a TDIU is August 8, 2003.

As indicated previously, in the case of an increased rating 
for disability compensation (or TDIU), the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if a 
claim is received within 1 year from such date.  On the VA 
Form 21-8940 filed in November 2003, the veteran indicated 
that he had not worked for at least five years on account of 
his PTSD.  The Board finds the veteran's account of his 
unemployability to be credible and supported by medical 
records which, while covering periods prior to August 2002, 
nevertheless show that the veteran has been considered for 
some time to be unemployable based in large part, if not 
exclusively, on his PTSD symptomatology.  

The Board accordingly finds a sufficient basis for concluding 
that the veteran was unemployable on account of his PTSD for 
at least the one year period preceding his August 2003 claim.  
As it consequently is factually ascertainable that he was 
unemployable in the year preceding the filing of his claim, 
the Board concludes that the veteran is entitled to an 
effective date of August 8, 2002, but not earlier, for the 
award of a TDIU.

The Board lastly notes that the veteran has argued that it is 
unfair in his particular case to apply the time limitations 
imposed by law and regulation for perfecting an appeal to the 
Board.  As indicated previously, he argues that his state of 
mind between December 2002 and February 2003 should be 
considered a mitigating circumstance in overlooking his 
failure to perfect his appeal of the June 2001 rating 
decision.  However, the Board is bound by the law in this 
matter, and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Entitlement to an effective date of August 8, 2002, but not 
earlier, for the award of a TDIU is granted.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


